*273Judgment, Supreme Court, New York County (Lottie E. Wilkins, J.), entered April 15, 2004, which, after a jury trial, awarded plaintiff broker the principal sum of $131,962.50, and order, same court and Justice, entered June 17, 2004, which denied defendant’s motion to set aside the verdict, unanimously affirmed, with costs.
There was no basis for setting aside the jury’s rational findings (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]). Plaintiff performed its obligations under the agreement by continuing to seek financing commitments from other lenders even after learning that a particular lender, which eventually committed to defendant through another broker, would not do so on the terms sought by defendant (cf. Thomson McKinnon Sec. v Cioccolanti, 161 AD2d 523 [1990]). There were no errors in the jury charge and instructions, or in the ruling that precluded evidence of oral modification. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.